UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 13, 2013 TECHE HOLDING COMPANY (Exact name of Registrant as specified in its Charter) Louisiana 1-13712 72-1287456 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1120 Jefferson Terrace, New Iberia Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (337) 560-7151 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨Pre-commencement to communications pursuant to Rule 13e-4(c) under the Exchange Act Explanatory Note This Current Report on Form 8-K/A amends the Current Report on Form 8-K filed by the Registrant on May 13, 2013 (the “Original Form 8-K”).The sole purpose of this amendment is to correct a typographical error on slide 10 of the presentation furnished as Exhibit 99 to the Original Form 8-K which caused the Registrant’s dividend yield not to be shown in the graph.A copy of the presentation including the corrected slide 10 is furnished herewith as Exhibit 99, which replaces and supersedes the copy of the presentation furnished with the Original Form 8-K.No other changes have been made to the Original Form 8-K. Section 7 – Regulation FD Item 7.01.Regulation FD Disclosure On May 13, 2013, the Registrant filed a presentation that Mr. Patrick Little, President and Chief Executive Officer of the Registrant and other officers of the Registrant will make on May 14, 2013 at the Gulf South Bank Conference held in New Orleans, Louisiana.A copy of the presentation is furnished herewith as Exhibit 99. Section 9 –Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (d)Exhibits: Exhibit 99 – Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. TECHE HOLDING COMPANY /s/ J. L. Chauvin Date:May 14, 2013 By: J. L. Chauvin Senior Vice President, Treasurer and Chief Financial Officer
